Citation Nr: 0103262	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-09 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for hypertension.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus 
with peripheral neuropathy.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for discoid lupus.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied the benefits on 
appeal.  

In July 1999, the veteran testified before a hearing officer 
at the RO.  In December 2000, he and his wife testified at a 
personal hearing held at the Board in Washington, D.C., 
before the undersigned Member of the Board.  During the 
hearing, no additional documentary evidence was added to the 
claims file, other than the aforementioned testimony.  
However, during the hearing, the veteran expressed his desire 
to make informal claims for service connection for blackout 
spells and for a dental condition.  Those issues are not 
before the Board and are being referred to the RO for 
appropriate action.  



REMAND

The veteran contends that he has sleep apnea and 
hypertension, which he maintains were incurred while he was 
in the military service.  As for diabetes mellitus with 
peripheral neuropathy and lupus, he asserts that the 
additional evidence he has submitted supports reopening those 
claims for service connection.  In the decision on appeal, 
the RO, apparently after reopening the claims for service 
connection for diabetes mellitus with peripheral neuoropathy, 
denied all the claims as not well grounded in the absence of 
evidence of a nexus between the claimed disabilities and the 
veteran's military service.  

Significantly, however, the Board points out that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

As regards this appeal, there appear to be medical records 
not yet associated with the veteran's claims file that may be 
pertinent to the issues on appeal.  During the veteran's 
December 2000 personal hearing held before the undersigned 
Member of the Board, he testified that he has been receiving 
continuous treatment from the VA Medical Center (VAMC) in 
Charleston, South Carolina, since 1991 for his claimed 
conditions.  He explained, during the hearing, that his VA 
primary care physician told him that she thought his sleep 
apnea started in 1969.  While the claims file does not 
currently include any such statement, the Board also notes 
that no VA medical treatment records subsequent to February 
1999 have been associated with the claims file.  It is 
important to note that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  These (and/or other 
outstanding medical records) may contain findings or 
conclusions that are relevant to the veteran's claims for 
service connection.

Under these circumstances, the Board finds that all 
outstanding pertinent medical records must be obtained and 
associated with the record.  The RO should also undertake any 
other development and/or notification actions warranted by 
the Veteran's Claims Assistance Act.  

Accordingly, this case is hereby REMANDED to the RO for the 
following:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file copies of all outstanding 
medical records from the VAMC in 
Charleston, South Carolina (since 
February 1999 to the present).  After 
obtaining appropriate authorization, as 
needed, the RO should also obtain and 
associate with the claims file copies of 
pertinent medical records from any other 
facility(ies) or source(s) identified by 
the veteran, to include any private 
health care providers.  If any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file 
and the veteran and his representative 
should be so notified.  The veteran is 
free to submit to the RO all medical and 
other records pertaining to the claimed 
disabilities under consideration.  

2.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Further, if the 
development yields no medical opinion of 
a nexus or link between a currently 
claimed condition and the veteran's 
military service, the RO should advise 
the veteran and his representative that 
such nexus is needed to support the 
claim.  

3.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), and 00-92 (December 
13, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

4.  After completion of the above-
requested development, and undertaking 
any additional development deemed 
warranted by the record, the RO should 
adjudicate the veteran's claim for 
service connection for sleep apnea and 
hypertension, and whether new and 
material evidence has been submitted to 
reopen the claims of service connection 
for diabetes mellitus with peripheral 
neuropathy and discoid lupus on the basis 
of all pertinent evidence of record and 
all pertinent legal authority.  The RO 
must provide adequate reasons and bases 
for its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.  

5.  If any benefits sought on appeal 
continue to be denied, the veteran and 
his representative must be furnished a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to ensure that all due process 
requirements are met, and to accomplish additional 
development and adjudication.  It is not the Board's intent 
to imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

This REMAND must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



